Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 (FP 7.42.04)
A request for continued examination, in the “Request for Continued Examination (RCE) – 09/29/2021”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2019 has been entered.

Examiner's Amendment 

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 is amended as below (the changes are underlined):
Claim 1. A package structure, comprising: a frame structure having a cavity; a die disposed in the cavity; an encapsulant filled into the cavity to encapsulate the die; a redistribution structure disposed on the encapsulant, the die and the frame structure, wherein the redistribution structure is electrically coupled to the die; and a passive component on the frame structure and electrically coupled to the frame structure directly , wherein the frame structure is a single layer structure.

	Examiner amendment have been authorized by attorney (Chien-hung Yu) through email sent on 11/04/2021. 
In view of the above, this office action considers claims 1-10, and 21-30 are presented for examination.

Response to Arguments
Applicant’s arguments, see pages 6-8 of Remarks, filed 09/29/2021, with respect to amended claim 1 (and therefore dependent claims 2-10), and amended claim 21 (and therefore dependent claims 22-30) have been fully considered and are persuasive.  
Claims 11-20 are being canceled by applicant. 
Reasons for Allowance
Claims 1-10, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a package structure comprising “a passive component on the frame structure and electrically coupled to the frame structure directly and coupled to the redistribution structure through the frame structure, wherein the frame structure is a single layer structure” (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
	Claims 2-10 are allowed as those inherit the allowable subject matter from claim 1.
Regarding the independent claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a package structure comprising “a passive component on the frame structure and electrically coupled to the redistribution structure through the frame structure, wherein the frame structure is a single layer structure” (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 21. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 21, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 21 is deemed patentable over the prior art.
	Claims 22-30 are allowed as those inherit the allowable subject matter from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chi et al. (US 2013/0249104 A1; hereinafter Chi) discloses a packaging structure having a frame structure (140/146) which is considered a two layered frame structure and the passive device which is included in the semiconductor device is coupled to the 
Chi thus fails to teach the claimed “a passive component on the frame structure and electrically coupled to the frame structure directly and coupled to the redistribution structure through the frame structure, wherein the frame structure is a single layer structure” as recited in claim 1.

 Pagaila et al. (US 2013/0105989 A1; hereinafter Pagaila) (Fig.13) discloses a package structure with frame structure (166), a die (124), a redistribution structure (174), and a passive component (264 is a semiconductor device that includes some passive component in it) coupled (using 270 wires) to the redistribution through the frame structure as required in claim 1 and 21.
However Pagaila does not disclose that the frame is a single layer structure (which must be a conductive material since it has to connect the passive component to the redistribution structure). Also Pagaila does not disclose the passive component separately to show how it is directly connected to the frame structure as required in claim 1. 
Chang Chien et al. (US 2018/0301418 A1; hereinafter Chien) (Fig.5C) discloses a package structure comprising die (500), frame (redistribution structure 400 which is a multi layer structure) and a passive component (950) is coupled to the redistribution structure (100) through the frame (400 and 200 pillars).
Chien does not disclose a frame which is a single layered frame structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 5, 2021